--------------------------------------------------------------------------------

Exhibit 10.7
 
FORM OF RESTRICTED STOCK AWARD AGREEMENT – EXECUTIVE OFFICERS
GUARANTY FEDERAL BANCSHARES, INC.
2010 EQUITY PLAN

 
Name of Participant:
     
Date of Award: 
       
Total Shares of Restricted Stock: 
   

 
This Agreement evidences the grant by Guaranty Federal Bancshares, Inc. (the
“Company”) of shares of restricted Common Stock ("Restricted Shares") to the
“Participant” named above pursuant to the Guaranty Federal Bancshares, Inc. 2010
Equity Plan (the “Plan”). The terms and provisions of the Plan are hereby
incorporated into this Agreement by reference. Capitalized terms used herein and
not otherwise defined shall have the same meaning as set forth in the Plan.


1.  Vesting.  The Restricted Shares shall vest in accordance with the following
vesting schedule:


Period of Service from Date of Award
Vesting Percentage
Less than 2 years
0%
2 years
100%



All further vesting shall cease upon Participant's termination of service with
the Company and its Subsidiaries and any non-vested Restricted Shares shall be
forfeited upon such termination.


2.           Acceleration of Vesting Upon Death or Disability or Retirement.
Notwithstanding paragraph 1 to the contrary, the Restricted Shares shall become
100% vested upon Participant’s termination of service with the Company and its
Subsidiaries due to death or disability (as defined in Section 22(e)(3) of the
Internal Revenue Code).


3.           Issuance of Restricted Shares. Restricted Shares will be issued in
a nominee account with Participant being named the beneficial owner, except that
the nominee shall be instructed to follow the sale and transfer requirements set
forth in the Plan and this Award Agreement. When the prohibited sale and
transfer restrictions lapse with respect to the Restricted Shares the Company
shall prepare and deliver to Participant a stock certificate for the shares
represented by the Restricted Shares. Notwithstanding the foregoing, if the
Company requires reimbursement of any tax required by law to be withheld with
respect to the delivery of shares pursuant to this Award, the Secretary of the
Company shall not deliver such shares until the required payment is made.


4.           Voting and Other Rights of Restricted Shares. Upon the issuance of
the Restricted Shares, Participant shall have all of the rights of a stockholder
of the Company, including the right to receive dividends and to vote the
Restricted Shares.
 
5.           3-Year Holding Period.  By accepting the Restricted Shares under
this Agreement, Participant agrees not to sell, transfer or otherwise dispose of
such shares for a period of three (3) years from the date of this Award
Agreement.  Any purported transaction that violates this paragraph shall be null
and void ab initio.  Exceptions to such restriction on sale, transfer or
disposition may be granted for hardship circumstances to be determined by the
Committee.


6.           Waiver of Breach. The waiver by either party of a breach of any
provision of this Agreement must be in writing and shall not operate or be
construed as a waiver of any other or subsequent breach.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           Participant’s Undertaking. Participant hereby agrees to take
whatever additional actions and execute whatever additional documents the
Company may in its reasonable judgment deem necessary or advisable in order to
carry out or affect one or more of the obligations or restrictions imposed on
Participant pursuant to the express provisions of this Agreement and the Plan.
Participant further agrees that if he or she is or becomes an insider of the
Company for purposes of any applicable securities or other law or the Company’s
insider trading policy, then the disposal of shares acquired pursuant to this
Agreement shall be subject to restrictions under such law or policy.


8.           Modification of Rights. The rights of Participant under this
Agreement are subject to modification and termination in certain events as
provided herein and/or the Plan.


9.           Governing Law. This Agreement shall be governed under the laws of
the State of Missouri without regard to the principles of conflicts of laws.


10.         Entire Agreement/Severability. This Agreement and the Plan (and the
other writings referred to herein) constitute the entire agreement between the
parties with respect to the subject matter hereof and thereof and supersede all
prior written or oral negotiations, commitments, representations and agreements
with respect thereto. If any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date of this Award agreement. This Award agreement may be executed in
counterparts.
 

 
GUARANTY FEDERAL BANCSHARES, INC.
           
By:
             
Title:
             
PARTICIPANT
         

 
 

--------------------------------------------------------------------------------